The verdict of the jury was guilty as charged in count 1 of the indictment. Count 1 charged this appellant with the offense of distilling, making, or manufacturing alcoholic, spirituous, malted, or mixed liquors or beverages, a part of which was alcohol, etc.
There was evidence tending to show that the defendant was guilty of said offense; therefore the affirmative charges requested in writing were not in point; for, where there is any evidence tending to make out a case against the defendant, the court is without authority to direct a verdict in his behalf. Ode Grimes v. State, ante, p. 378, 135 So. 652, present term.
The motion for a new trial is not presented as the law requires; hence we are without authority to review the ruling of the court upon the motion. Section 6088 of the Code 1923. No mention of the motion for a new trial appears in the bill of exceptions. See citations of cases under section 6088, Code 1923, in volume 3. Shepard's Alabama Citations, on page 445.
No other questions are presented for review. There being no reversible error, the judgment of conviction from which this appeal was taken will stand affirmed.
Affirmed.